IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-41489
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellee,
                                            versus

VICTOR MANUEL PALACIOS-DIMAZ,

                                                           Defendant-Appellant.
                    _______________________________________

                      Appeal from the United States District Court
                           for the Southern District of Texas
                              USDC No. M-00-CR-380-1
                     ______________________________________
                                    October 18, 2001

Before POLITZ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*
       Victor Manuel Palacios-Dimaz appeals his sentence following a guilty plea

for possession with intent to distribute approximately 85 kilograms of marihuana in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). He maintains that the district

court erred by declining to grant him a two-level adjustment for a claimed minor role
in the offense under U.S.S.G. § 3B1.2. We review for clear error a trial court's

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
factual determination that a defendant is not entitled to a minor role adjustment.1
Having reviewed the record and briefs herein, we conclude that the district court did

not err in refusing to grant Palacios the claimed adjustment.2            AFFIRMED.




       1
        United States v. Zuniga, 18 F.3d 1254 (5th Cir. 1994).
       2
        United States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989); United States v. Rojas, 868
F.2d 1409 (5th Cir. 1989); United States v. Buenrostro, 868 F.2d 135 (5th Cir. 1989).


                                               2